Exhibit 10-E

FORM OF UNIFIRST CORPORATION STOCK OPTION AWARD TO NON-EMPLOYEE DIRECTORS

UNIFIRST CORPORATION

NON-QUALIFIED STOCK OPTION GRANTED
UNDER THE UNIFIRST CORPORATION AMENDED
1996 STOCK INCENTIVE PLAN


NAME OF OPTIONEE:
NO. OF OPTION SHARES:


OPTION EXERCISE PRICE PER SHARE:


GRANT DATE: OCTOBER 25, 2004.
EXPIRATION DATE: OCTOBER 25, 2014.

Pursuant to the UniFirst Corporation Amended 1996 Stock Incentive Plan (the
“Plan”), UniFirst Corporation (the “Company”) hereby grants to the Optionee
named above an option (the “Stock Option”) to purchase on or prior to the
Expiration Date specified above all or part of the number of shares of Common
Stock, par value $.10 per share (the “Stock”) of the Company specified above at
the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein and in the Plan. Capitalized terms used herein
without definition shall have the respective meanings ascribed to them in the
Plan.

1.

Vesting Schedule. This Stock Option shall be exercisable in full on the grant
date.


2.

Manner of Exercise. The Optionee may exercise this Stock Option as set forth in,
and subject to the provisions of, Section 5(b)(ii)(B) of the Plan. In the event
the Optionee chooses to pay the purchase price by previously-owned shares of
Stock through the attestation method, the shares of Stock transferred to the
Optionee upon the exercise of this Stock Option shall be net of the number of
shares attested to. Certificates for shares of Stock purchased upon exercise of
this Stock Option shall be issued and delivered to the Optionee upon compliance,
to the satisfaction of the Committee, with all requirements under applicable
laws or regulations in connection with such issuance and with the requirements
hereof and of the Plan. The determination of the Committee as to such compliance
shall be final and binding on the Optionee. The Optionee shall not be deemed to
be the holder of, or to have any of the rights of a holder with respect to, any
shares of Stock subject to this Stock Option unless and until this Stock Option
shall have been exercised pursuant to the terms hereof, the Company shall have
issued and delivered the shares to the Optionee, and the Optionee’s name shall
have been entered as the stockholder of record on the books of the Company.


3.

Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan.


4.

Nontransferability.     This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.


5.

Miscellaneous.


(a)  

Notice hereunder shall be given to the Company (attention to its Chief Financial
Officer) at its principal place of business, and shall be given to the Optionee
at his or her most recent address as maintained on the Company’s records, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.


(b)  

This Stock Option does not confer upon the Optionee any rights with respect to
continuance of service as a Director of the Company.


  UniFirst Corporation



By: /s/ Ronald D. Croatti
       Ronald D. Croatti, Chief Executive Officer
       